Motion granted and appeal dismissed unless typewritten record pursuant to rule V-a of the Rules of the Appellate Division, Fourth Department, and supplemental appendix containing “such relevant portions of any testimony '•* * as are necessary for the consideration of the questions involved” are filed by November 2, 1960. Memorandum: In this case, in which the plaintiffs-appellants are proceeding by the alternative form of record on appeal under rule V-a, it appears that proof was taken upon the trial and that the complaint was dismissed at the close of the plaintiffs’ case for failure to establish a prima facie case. As an appendix to their briefs, plaintiffs should print, in accordance with the rule, all of the testimony which in their judgment establishes the making out of a prima facie case.